United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
§
v. § CRIMINAL ACTION NO. 3:18-CR-578-S-BT
§
JOSE GUADALUPE SALAZAR- §
LOPEZ §

ORDER
The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. Defendant filed objections, and the District Court has made a de nove review of those
portions of the proposed findings and recommendation to which objection was made. The
objections are overruled, and the Court ACCEPTS the Findings, Conclusions and
Recommendation of the United States Magistrate Judge.
Defendant’s motion to terminate his supervised release, ECF No. 29, is hereby DENIED.
The Clerk of the Court is directed to open a new action for statistical purposes (NOS 540), with
direct assignment to District Judge Scholer and Magistrate Judge Rutherford, and to close same
on the basis of this order.
SO ORDERED.
SIGNED November 12, 2019.

KM ctheve Chl —

UNITED STATES DISTRICT JUDGE

 

 
